DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All objections/rejections not mentioned in this Office Action have been withdrawn by the Examiner.

Response to Amendments 
Applicant’s amendment filed on December 14, 2021 has been entered. 
In view of the amendment to the claim(s), the amendment of claim(s) 1, 4, 6, 10, 11, 14-16, 18, and 20 and the cancellation of claim(s) 9 have been acknowledged and entered.  
In view of the cancellation of claim(s) 9, the rejection of claim 9 under 35 U.S.C. §103 is withdrawn. 
In view of the amendment of claim(s) 1, 4, 6, 10, 11, 14-16, 18, and 20, the rejections of claims 1-8 and 10-20 under 35 U.S.C. §103 is amended as provided in the response below. 

Response to Arguments
Applicant’s arguments regarding the prior art rejections under 35 U.S.C. §102/103, see pages 6-8 of the Response to Non-Final Office Action dated September 14, 2021, which was received on December 14, 2021 (hereinafter Response and Office Action, respectively), have been fully considered but they are not persuasive.
As Applicant has amended independent claim(s) 1, 11, and 16 to incorporate the limitations of claim(s) 9, the rejections of claim(s) 1, 11, and 16 have been amended to incorporate the rejection of the respective limitations of claim(s) 9, as appropriate. 
With respect to the rejection(s) of claim(s) 1, 11, and 16 under 35 U.S.C. §103 in light of Huang (U.S. Pat. App. Pub. No. 2020/0118559, hereinafter Huang) in view of Nell (U.S. Pat. App. Nell), applicant asserts that the cited references fail to teach or suggest all elements of the claims as amended.  Specifically, applicant presents two primary arguments. In the first argument, applicant asserts that Nell fails to teach or suggest the limitations of claim 9, as incorporated into amended claim 1. As applicant argues, “Nell would have to teach that the digital assistant determines an identity of the user as the user arrives home and that the digital assistant then stores, based on the identity of the user, the operating states of the various devices.” However, this argument is not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the requirement that “the digital assistant determines an identity of the user as the user arrives home and that the digital assistant then stores, based on the identity of the user, the operating states of the various devices.”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The amended elements of claim 1, which the applicant is referencing in this argument, recite “determining an identity of a user at the location; and based on the identity of the user, causing at least one second operation to be performed by the first device.” Elements which are not part of that recitation, such as the above temporal elements (i.e., “as the user arrives home”) and unrecited functional elements (e.g., “stores, based on the identity of the user, the operating states of the various devices”), are not requirements of the independent claims as currently presented. Applicant is invited to further amend the claims, in light of the specification, such that the claims recite the desired limitations.
Further, and as explained in the previously provided office action, Nell discloses the cited limitations. Though not expressly disclosed as a determination at the location, Nell discloses that the digital assistant uses “gathered data [which] may include personal information data … [such as] demographic data, location-based data, telephone numbers, email addresses, home Nell, ¶¶ [0231], [0285], [0369]). Thus, Nell teaches determining an identity of a user at a location (i.e., at home). As the user, in this context of the cited example, is a specific individual (the system is responding to “one or more events related to the user arriving home,” which is a specific user) and the system performs a different action in response to determination that the user has arrived, the digital assistant of Nell is, based on the identity of the user {the action being performed is based on both the specific user and the arrival at home}, causing at least one second operation to be performed by the first device.
In the second argument, applicant further asserts that “the identity of the user that arrived at home is irrelevant as to whether the digital assistant or the device in Nell performs the storing operation as Nell does not disclose that the storing, or causing the storing, is performed differently or that different operations are performed depending on whether the identity of the user that arrived home is User A or User B”. However, this argument is not persuasive.
Neil discloses performing a function in response to the user being home. The example provided in Neil at paragraph [0285] is with relation to a custom scene command. (Neil, ¶ [0285]) As Neil explains, custom commands are based on the user intent. (see Neil at ¶¶ [0273]-[0282]) Thus, even though the system might perform a similar function in the presence of “User A or User B,” the creation of the custom scene command is specific to the intent of the user, and intent is specific to said user. Thus, even if the system performed the same function for User A and User B, in response to each arriving at the location, the creation and performance of the custom scene command is related to the intent of User A and the intent of User B, individually. Thus, the applicant’s reading of the phrase “the user” as being generic is not supported by the disclosure of Nell, when viewed in its entirety.  Therefore, the rejection is maintained.
Applicant further argues that the dependent claims are allowable for at least the same reasons as independent claims 1, 11, and 16. Applicant’s arguments in light of the amended 
The Applicant has not provided any further statement and therefore, the Examiner directs the Applicant to the below rationale.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 11-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Nell.

Regarding claim 1, Huang discloses A computer-implemented method, comprising (The method performed by voice control apparatus 102; Huang, ¶¶ [0026]): detecting a first device at a location (The “voice control apparatus 102 includes a target selection module 106 configured to select a target appliance {a first device} to be controlled by user’s voice command processed by the voice control apparatus 102” and “the voice control apparatus is further configured to identify the appliance type based on the size, shape, location of the detected object based on the communication request.” Thus, the selected target appliance {first device} is Huang, ¶¶ [0027], [0058]); receiving an input (The voice control apparatus 102 includes “the voice communication interface 104 [which] is configured to receive voice command (e.g., voice-based inputs, voice input) from a user 122 for controlling one or more appliances 124 within the operating environment 100.”; Huang, ¶¶ [0026]); processing the input locally to determine a first device command associated with the input (The “voice control apparatus 102 can... perform all NLP processing locally {processing the input locally}” and “the NLP module 130 includes a NLP model selection module 134 configured to select {to determine} a NLP model 132 to process voice command for the selected target appliance {a first device command associated with the input} in accordance with the stored relationship in the NLP model registry 136.”; Huang, ¶¶ [0028]); and causing at least one first operation to be performed by the first device in accordance with the first device command (“voice control apparatus 102 can translate the voice command into the corresponding machine command, and send the machine command via a data communication interface 108 of the voice control apparatus 102 to the target appliance”; Huang, ¶¶ [0027]). However, Huang fails to expressly recite further comprising: determining an identity of a user at the location; and based on the identity of the user, causing at least one second operation to be performed by the first device.
Nell teaches systems and methods for “intelligent automated assistants in a home environment.” (Nell, ¶ [0003]). Regarding claim 1, Nell discloses further comprising: determining an identity of a user at the location (“the digital assistant detects... the one or more user inputs are associated with the event of the user arriving home. For example, the one or more user inputs are detected within a predetermined duration after detecting one or more events related to the user arriving home.” Taken alongside the recitation from Nell that the digital assistant uses “gathered data [which] may include personal information data that uniquely identifies or can be used to contact or locate a specific person. Such personal information data can include demographic data, location-based data, telephone numbers, email addresses, home Nell, ¶¶ [0231], [0285], [0369]); and based on the identity of the user, causing at least one second operation to be performed by the first device (Relying on the identity of the user and the commands offered, the system “asks whether the user wishes to store the respective operating states of the plurality of devices in association with a custom scene command,” where the storage of the respective operating system states for the various devices is the second operation performed by all of the “various devices”, including the first device.; Nell, ¶¶ [0285]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portable natural language interface of Huang to incorporate the teachings of Nell to include further comprising: identifying a user at the location; and based on the user identification, causing at least one second operation to be performed by the first device. The systems and methods described in Nell “improve the user experience and allow for a more natural and personable interaction with the digital assistant.” (Nell, ¶ [0029]).

Regarding claim 2, Huang discloses wherein the input includes a voice input (The voice control apparatus 102 includes “the voice communication interface 104 [which] is configured to receive voice command (e.g., voice-based inputs, voice input) from a user 122 for controlling one or more appliances 124 within the operating environment 100,” thus the input is a voice input.; Huang, ¶¶ [0026]). 

Regarding claim 3, Huang discloses wherein processing the input locally comprises recognizing locally a voice command included in the voice input, (The “voice control Huang, ¶¶ [0028]) wherein the voice command is associated with the first device command (“voice control apparatus 102 can translate the voice command into the corresponding machine command, and send the machine command via a data communication interface 108 of the voice control apparatus 102 to the target appliance.” As such, the voice command is associated with the machine command {first device command}.; Huang, ¶¶ [0027]). 

Regarding claim 4, Huang discloses wherein processing the input locally comprises forgoing transmitting the input to a remote system external to the location for processing (The “voice control apparatus 102 … performs all NLP processing locally {processing the input locally}.” The process of “perform[ing] all NLP processing locally” is mutually exclusive with performing any of said processing remotely.  As such, since the processing of the input is all completed locally, this embodiment necessarily includes foregoing transmitting the input to a remote system external to the location for processing.; Huang, ¶¶ [0028]). 

Regarding claim 6, Huang discloses wherein the input is further associated with a second device command (“the method 400 further comprises detecting a second user request to switch from the first target appliance to a second target appliance to be controlled by the user using one or more voice-based commands though the built-in voice communication interface of the voice control apparatus.”; Huang, ¶¶ [0067]), and the method further comprises causing at least one third operation to be performed by a second device in accordance with the second device command (“in response to detecting the second user request, the method 400 Huang, ¶¶ [0067]). 

Regarding claim 7, the rejection of claim 1 is incorporated. Huang discloses all of the elements of the current invention as stated above. However, Huang fails to expressly recite further comprising, in response to the input, obtaining event information associated with an event at the location.
The relevance of Nell is described above with relation to claim 1. Regarding claim 7, Nell teaches further comprising, in response to the input, obtaining event information associated with an event at the location (“the digital assistant detects one or more user inputs for setting the operating states of a plurality of devices and then prompts the user to create a corresponding custom scene command,” where the user inputs are “associated with an event” in response to the received input. As described with reference to an exemplary embodiment, “the one or more user inputs are provided by the user to, for example, turn on the kitchen and living room lights, set the thermostat to 75 degrees, and turn on the living room television {input}.” where the system responds with the prompt... “I noticed that upon arriving home, you turned on the kitchen and living room lights, set the thermostat to 75 degrees, and turned on the living room television. Would you like to create an ‘arrive home’ scene with these device settings?” Thus, the creation of an “arrive home” scene comprises noticing a time, date, and location {event information} for an arrival {an event} at home {the location}, all of which is in response to the input; Nell, ¶¶ [0285]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portable natural language interface of Huang to incorporate the teachings of Nell to include further comprising, in response to the input, obtaining event information associated with an event at the location. The systems and methods Nell “improve the user experience and allow for a more natural and personable interaction with the digital assistant.” (Nell, ¶ [0029]).

Regarding claim 8, the rejection of claim 1 is incorporated. Huang discloses all of the elements of the current invention as stated above. However, Huang fails to expressly recite further comprising, in response to the input, accessing a remote system external to the location.
The relevance of Nell is described above with relation to claim 1. Regarding claim 8, Nell teaches further comprising, in response to the input, accessing a remote system external to the location (“digital assistant client module 229 utilizes the various sensors, subsystems, and peripheral devices of portable multifunction device 200 to gather additional information from the surrounding environment of the portable multifunction device 200 to establish a context associated with a user, the current user interaction, and/or the current user input,” where establishing context occurs in response to receiving the user input, and, optionally, the “digital assistant client module 229 provides the contextual information or a subset thereof with the user input to DA server 106 to help infer the user’s intent,” As the DA server 106 is a remote system {apart from the client side portion, the server-side portion (referred to as DA server 106) is accessed via a network, as depicted in FIG. 1}, thus is external to the location; Nell, ¶¶ [0083], [0037]; FIG. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portable natural language interface of Huang to incorporate the teachings of Nell to include further comprising, in response to the input, accessing a remote system external to the location. The systems and methods described in Nell “improve the user experience and allow for a more natural and personable interaction with the digital assistant.” (Nell, ¶ [0029]).

Regarding claim 11, Huang discloses One or more non-transitory computer readable media (Memory 906, or alternatively the non-volatile memory within memory 906, includes a non-transitory computer readable storage medium; Huang, ¶ [0100]) storing instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of (The method described with reference to voice control apparatus 102 and performed through “memory 906, or the non-transitory computer readable storage medium of memory 906, [which] stores the programs, modules, and data structures” for performing the functions described therein; Huang, ¶¶ [0026], [0100]): detecting a first device at a location (The “voice control apparatus 102 includes a target selection module 106 configured to select a target appliance {a first device} to be controlled by user’s voice command processed by the voice control apparatus 102” and “the voice control apparatus is further configured to identify the appliance type based on the size, shape, location of the detected object based on the communication request.” Thus, the selected target appliance {first device} is selected {where detection occurs with selection} and identified “based on size, shape, and location” of the appliance {at a location}; Huang, ¶¶ [0027], [0058]); receiving an input (The voice control apparatus 102 includes “the voice communication interface 104 [which] is configured to receive voice command (e.g., voice-based inputs, voice input) from a user 122 for controlling one or more appliances 124 within the operating environment 100.”; Huang, ¶¶ [0026]); processing the input locally to determine a first device command associated with the input (The “voice control apparatus 102 can... perform all NLP processing locally {processing the input locally}” and “the NLP module 130 includes a NLP model selection module 134 configured to select {to determine} a NLP model 132 to process voice command for the selected target appliance {a first device command associated with the input} in accordance with the stored relationship in the NLP model registry 136.”; Huang, ¶¶ [0028]); and causing at least one first operation to be performed by the first device in accordance with the first device command (“voice control apparatus 102 can translate the voice command into the corresponding machine command, and send the machine command via a data communication Huang, ¶¶ [0027]). However, Huang fails to expressly recite further comprising: determining an identity of a user at the location; and based on the identity of the user, causing at least one second operation to be performed by the first device.
The relevance of Nell is described above with relation to claim 1. Regarding claim 11, Nell discloses further comprising: determining an identity of a user at the location (“the digital assistant detects... the one or more user inputs are associated with the event of the user arriving home. For example, the one or more user inputs are detected within a predetermined duration after detecting one or more events related to the user arriving home.” Taken alongside the recitation from Nell that the digital assistant uses “gathered data [which] may include personal information data that uniquely identifies or can be used to contact or locate a specific person. Such personal information data can include demographic data, location-based data, telephone numbers, email addresses, home addresses, device characteristics of personal devices, or any other identifying information,” and where “user-specific information” is used to “supplement the information contained in the user input to further define the user intent.” the digital assistant is determining the identity of the user when determining the user has arrived home; Nell, ¶¶ [0231], [0285], [0369]); and based on the identity of the user, causing at least one second operation to be performed by the first device (Relying on the identity of the user and the commands offered, the system “asks whether the user wishes to store the respective operating states of the plurality of devices in association with a custom scene command,” where the storage of the respective operating system states for the various devices is the second operation performed by all of the “various devices”, including the first device.; Nell, ¶¶ [0285]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portable natural language interface of Huang to incorporate the teachings of Nell to include further comprising: identifying a user at the location; and based on the user identification, causing at least one second operation to be Nell “improve the user experience and allow for a more natural and personable interaction with the digital assistant.” (Nell, ¶ [0029]).

Regarding claim 12, the rejection of claim 11 is incorporated. Claim 12 is substantially the same as claim 2 and is therefore rejected under the same rationale as above.

Regarding claim 13, the rejection of claim 12 is incorporated. Claim 13 is substantially the same as claim 3 and is therefore rejected under the same rationale as above.

Regarding claim 14, the rejection of claim 11 is incorporated. Claim 14 is substantially the same as claim 4 and is therefore rejected under the same rationale as above.

Regarding claim 15, the rejection of claim 11 is incorporated. Claim 15 is substantially the same as claim 6 and is therefore rejected under the same rationale as above.

Regarding claim 16, Huang discloses A system, comprising (The system disclosed with reference to the voice control apparatus 102; Huang, ¶¶ [0026]): a memory storing instructions (“memory 906, or the non-transitory computer readable storage medium of memory 906, [which] stores the programs, modules, and data structures” for performing the functions described therein; Huang, ¶ [0100]) and a processor that is coupled to the memory and, when executing the instructions, is configured to (the method is performed by “a voice control apparatus (e.g., the voice control apparatus 102, FIG. 1) having one or more processors and memory”; Huang, ¶¶ [0044]): detect a first device at a location (The “voice control apparatus 102 includes a target selection module 106 configured to select a target appliance {a first device} to be controlled by user’s voice command processed by the voice control apparatus 102” and “the Huang, ¶¶ [0027], [0058]); receive an input (The voice control apparatus 102 includes “the voice communication interface 104 [which] is configured to receive voice command (e.g., voice-based inputs, voice input) from a user 122 for controlling one or more appliances 124 within the operating environment 100.”; Huang, ¶¶ [0026]); process the input locally to determine a first device command associated with the input (The “voice control apparatus 102 can... perform all NLP processing locally {processing the input locally}” and “the NLP module 130 includes a NLP model selection module 134 configured to select {to determine} a NLP model 132 to process voice command for the selected target appliance {a first device command associated with the input} in accordance with the stored relationship in the NLP model registry 136”; Huang, ¶¶ [0028]); and cause at least one first operation to be performed by the first device in accordance with the first device command (“voice control apparatus 102 can translate the voice command into the corresponding machine command, and send the machine command via a data communication interface 108 of the voice control apparatus 102 to the target appliance”; Huang, ¶¶ [0027]). However, Huang fails to expressly recite further comprising: determining an identity of a user at the location; and based on the identity of the user, causing at least one second operation to be performed by the first device.
The relevance of Nell is described above with relation to claim 1. Regarding claim 16, Nell discloses further comprising: determining an identity of a user at the location (“the digital assistant detects... the one or more user inputs are associated with the event of the user arriving home. For example, the one or more user inputs are detected within a predetermined duration after detecting one or more events related to the user arriving home.” Taken alongside the recitation from Nell that the digital assistant uses “gathered data [which] may include personal Nell, ¶¶ [0231], [0285], [0369]); and based on the identity of the user, causing at least one second operation to be performed by the first device (Relying on the identity of the user and the commands offered, the system “asks whether the user wishes to store the respective operating states of the plurality of devices in association with a custom scene command,” where the storage of the respective operating system states for the various devices is the second operation performed by all of the “various devices”, including the first device.; Nell, ¶¶ [0285]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portable natural language interface of Huang to incorporate the teachings of Nell to include further comprising: identifying a user at the location; and based on the user identification, causing at least one second operation to be performed by the first device. The systems and methods described in Nell “improve the user experience and allow for a more natural and personable interaction with the digital assistant.” (Nell, ¶ [0029]).

Regarding claim 17, the rejection of claim 16 is incorporated. Claim 17 is substantially the same as claim 3 and is therefore rejected under the same rationale as above.

Regarding claim 18, the rejection of claim 16 is incorporated. Claim 18 is substantially the same as claim 4 and is therefore rejected under the same rationale as above.

Regarding claim 20, the rejection of claim 16 is incorporated. Claim 20 is substantially the same as claim 6 and is therefore rejected under the same rationale as above.

Claims 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Nell as applied to claims 1 and 16, and in further view of Geilhufe (U.S. Pat. App. Pub. No. 2002/0193989, hereinafter Geilhufe).

Regarding claim 5, the rejection of claim 1 is incorporated. Huang and Nell disclose all of the elements of the current invention as stated above. However, Huang and Nell fail to expressly recite wherein the location is a conference room.
Geilhufe teaches systems and methods of “voice user interfaces for devices.” (Geilhufe, ¶ [0007]). Regarding claim 5, Geilhufe discloses wherein the location is a conference room (Discloses a plurality of voice controlled devices (voice controlled devices 102A-102H) having a voice user interface (VUI) and operating within an environment 100, where “Environment 100 may be any communication environment such as an office, a conference room, a hotel room, or any location where voice controlled devices may be located,” thus the location can be a conference room; Geilhufe, ¶¶ [0060]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portable natural language interface of Huang, as modified by the intelligent assistant of Nell, to incorporate the teachings of Geilhufe to include wherein the location is a conference room. The VUI described in Geilhufe can “improve the recognition accuracy of voice controlled devices” in light of their “intended operating environment, the capabilities of the speech recognition system used, and other factors.” (Geilhufe, ¶ [0047]).

Regarding claim 19, the rejection of claim 16 is incorporated. Claim 19 is substantially the same as claim 5 and is therefore rejected under the same rationale as above.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Nell as applied to claim 1, and in further view of Roman (U.S. Pat. App. Pub. No. 2018/0301148, hereinafter Roman).

Regarding claim 10, the rejection of claim 1 is incorporated. Huang and Nell disclose all of the elements of the current invention as stated above. However, Huang and Nell fail to expressly recite further comprising: recognizing a gesture in an image of the location; and based on the gesture, causing at least one second operation to be performed by the first device.
Roman teaches “methods and systems for connecting an assistant device to one or more IoT devices.” (Roman, ¶ [0002]). Regarding claim 10, Roman discloses further comprising: recognizing a gesture in an image of the location (“In at least one embodiment, a user’s response, statement, and/or command can be processed via a speech recognition algorithm. The user’s response can be one or more of audio response and/or physical movement,” where “the user’s response is speech recognized by a combination of audio input and visual input.”; Roman, ¶¶ [0032]-[0033]); and based on the gesture, causing at least one third operation to be performed by the first device (“The speech recognition output can be parsed to generate a transcript and/or text… [and] further be parsed to identify keywords and/or key phrases,” where “the assistant device can interpret non-verbal cues as a response... [such as] sign language and other physical movements” and where the identified keywords, described in the exemplary embodiment of “‘assistant device,’ ‘repeat,’ and ‘instruction’,” resulting in the “assistant device... then repeat[ing] the last instruction to the user {the second operation to be performed by the first device}.”; Roman, ¶¶ [0032], [0052]).
Huang, as modified by the intelligent assistant of Nell, to incorporate the teachings of Roman to include further comprising: recognizing a gesture in an image of the location; and based on the gesture, causing at least one second operation to be performed by the first device. “These solutions allow for the operation of the assistant devices in a natural and intuitive manner, facilitating control of unknown devices by high level commands,” as recognized by Roman. (Roman, ¶ [0007]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cheyer et al. (U.S. Pat. App. Pub. No. 2013/0185081) discloses systems and methods of maintaining context between user interactions including performance of a first and second task in said context.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean E. Serraguard whose telephone number is (313)446-6627. The examiner can normally be reached 07:00-17:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on (571) 272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean E Serraguard/Patent Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657